Title: To George Washington from Major General John Sullivan, 18 October 1778
From: Sullivan, John
To: Washington, George


          
            Dear General
            Head Quarters Providence Octr 18th [1778]
          
          I have the honor to acknowledge your Excellency’s esteem’d Favo’r Of the 17th Instant, and shall take every necessary precaution & make every necessary Provision for their Reception, shou’d the Enemy bend their Force this way—In my last I had the Hono’r to inform your Excellency, (which I presume you have before this recievd,) that the Fleet which was the Subject of your Excellency’s enquiry was laden with wood. I have the Honor to remain with the most exalted Sentiments of Regard Yr Excellencys, most obedient & very humble Servant
          
            Jno. Sullivan
          
        